— Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 13, 1989, which, upon reconsideration, adhered to its prior decision ruling that *686claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
It is not disputed that claimant quit his job because his employer stopped assigning him to work overtime. His quitting for this reason amounted to a dissatisfaction with his salary, which he would not have been justified in refusing in the first instance (see, Matter of Oxendine [Levine], 49 AD2d 784). There was work available to claimant at his basic 40-hour schedule as when hired. Under these circumstances, the conclusion by the Unemployment Insurance Appeal Board that claimant’s leaving his job because of the decrease in earnings was voluntary and without good cause is supported by substantial evidence and must be upheld (see, Matter of White [Levine] 52 AD2d 1003).
Mahoney, P. J., Mikoll, Yesawich Jr., Crew III and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.